Citation Nr: 0926507	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for a scar 
of the left buttock.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a spinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

The Veteran requested and was afforded a hearing before a 
decision review officer (DRO) at the RO in San Juan, Puerto 
Rico in January 2006.  A written transcript of this hearing 
was prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a spinal disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's scar of the left buttock is 1 square 
centimeter, asymptomatic, and results in no impaired 
function.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for a scar 
of the left buttock have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 
7801-05 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in April 2005 and December 2006.  The April 2005 
letter was sent prior to the initial RO decision that is the 
subject of this appeal.  The letters informed the Veteran of 
the need to show a worsening of his service-connected 
disability, and of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board acknowledges that the above letters do not fully 
meet the requirements of Vazquez-Flores.  Specifically, the 
letters did not provide the Veteran with notice of the rating 
criteria under the applicable diagnostic codes.  However, the 
Veteran was subsequently provided with this information in 
the October 2005 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in April 2005 and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Private medical records submitted by the Veteran 
have also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Facts and Analysis

The Veteran was granted service connection for a scar of the 
left buttock in a November 1958 rating decision.  A 
noncompensable disability rating was assigned under 
Diagnostic Code 7805, effective as of October 9, 1958.  The 
Veteran contends that he is entitled to a compensable 
disability rating for the residual scarring of a laceration 
to the left buttock.  However, as outlined below, the 
competent evidence of record does not demonstrate that the 
Veteran has been entitled to a compensable disability rating 
at any time during the pendency of his claim.  

The Veteran was afforded a VA scar examination in April 2005.  
The examiner measured the Veteran's scar of the left buttock 
to be 2 cm in length and 0.5 cm wide at the vertical position 
of the posterior aspect of the left thigh.  The examiner 
noted that the scar was well-healed with mild depression in 
the center and mild hypochromia that was asymptomatic.  There 
was no evidence of lesion, bruising, or any late effect 
residual.  The record does not contain any evidence of 
medical treatment sought for this scar in addition to this 
examination.  The examination report indicates in the 
physical examination section that the Veteran's scar was 
"0.5 cm wide, 5 cm" in size.  However, the examiner's final 
diagnosis indicates that the intended measurement was 0.5 cm, 
or, 5 millimeters (mm), in length.  

The Veteran is currently rated as 0 percent disabled based on 
Diagnostic Code 7805.  This code provides that other scars 
are to be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118.  In the present case, the affected 
part is the left buttock.  According to the April 2005 VA 
examiner, the Veteran's scar was asymptomatic and there were 
no residuals of any injury to the buttocks.  The examiner 
noted no limitation of function as a result of the Veteran's 
scar.  As such, a compensable disability rating is not 
warranted under Diagnostic Code 7805, as there is no 
competent evidence of record suggesting that the Veteran has 
any functional impairment as a result of this scar.  

The Board has also considered whether the Veteran may be 
entitled to a compensable disability rating under any other 
diagnostic code relating to scars.  However, as outlined 
below, there is no evidence suggesting that the Veteran would 
be entitled to a compensable disability rating.  

Diagnostic Code 7801 provides a 10 percent rating for scars 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.).  The examiner 
found the Veteran's scar to be well-healed and to be 
asymptomatic.  Therefore, the Veteran's scar is not deep and 
does not cause limited motion.  Diagnostic Code 7802 provides 
a 10 percent disability rating for superficial scars that do 
not cause limited motion, in an area or areas of 144 square 
inches (929 sq. cm.) or greater.  The Veteran's scar is 2 cm 
wide and 0.5 cm in length, indicating that it covers an area 
of 1 square cm.  Therefore, a compensable rating is not 
warranted under Diagnostic Code 7802 either.  

A 10 percent rating may also be warranted under Diagnostic 
Code 7803 for superficial unstable scars.  However, this code 
is not for application since the VA examiner found the 
Veteran's scar to be stable.  Diagnostic Code 7804 provides a 
10 percent rating for superficial scars that are painful on 
examination, but again, the Veteran's scar was noted to be 
asymptomatic at the time of examination.  

As a final matter, the Board has considered the lay testimony 
provided by the Veteran in support of his claim.  During the 
Veteran's January 2006 hearing, he testified that he 
experienced pain when stretching his left leg.  The Veteran 
associated this pain with the scar of his left buttock.  
However, as a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
medical examiner of April 2005 found the Veteran's scar to be 
asymptomatic and the record contains no medical evidence of 
subsequent medical treatment suggesting any symptoms 
associated with the Veteran's scar.  The Veteran's opinion 
linking these symptoms to his scar is not competent evidence 
and does not outweigh the medical evidence of record.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a compensable disability rating for a scar of the left 
buttock must be denied.


ORDER

Entitlement to a compensable disability rating for a scar of 
the left buttock is denied.  


REMAND

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the Veteran with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Veteran has not been supplied with notice 
as to why his claim of service connection for a spinal 
disorder was previously denied.  Specifically, the Veteran 
has not been told that his claim was previously denied for 
failure to submit any evidence of an in-service injury to the 
spine.  Based on the evidence submitted by the Veteran, it 
does not appear that the Veteran has actual knowledge of what 
is needed to reopen his claim.  Proper notice must be 
provided to the Veteran before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should take appropriate action 
to satisfy the requirements of the VCAA, 
and supply the Veteran with notice of the 
evidence and information necessary to 
reopen a previously denied claim and a 
definition of new and material evidence 
should be provided.  Additionally, the RO 
should notify the Veteran as to why his 
claims were previously denied and what is 
needed to remedy the original 
deficiencies.  The RO should also inform 
the Veteran of what evidence is needed to 
substantiate a service connection claim.  

2.  After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claims.  If the 
claims remain denied, the AMC should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


